Name: Commission Regulation (EC) No 1917/94 of 28 July 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 194/56 Official Journal of the European Communities 29 . 7. 94 COMMISSION REGULATION (EC) No 1917/94 of 28 July 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1 096/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (3), as last amended by Regulation (EC) No 1485/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 121 , 12. 5. 1994, p. 9 . (3) OJ No L 328, 29. 12 . 1993, p. 42 . (4) OJ No L 159, 28 . 6. 1994, p. 57. 29 . 7. 94 Official Journal of the European Communities No L 194/57 ANNEX to the Commission Regulation of 28 July 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 31 from 1 to 7 August 1994 Week No 32 from 8 to 14 August 1994 Week No 33 from 15 to 21 August 1994 Week No 34 from 22 to 28 August 1994 Week No 35 from 29 August to 4 September 1994 0104 10 30(0 59,479 59,479 59,479 59,479 59,479 0104 10 80(0 59,479 59,479 59,479 59,479 59,479 0104 20 90(0 59,479 59,479 59,479 59,479 59,479 0204 10 00 (2) 126,550 126,550 126,550 126,550 126,550 0204 21 00(0 126,550 126,550 126,550 126,550 126,550 0204 22 10(0 88&gt;585 88'585 88 &gt;585 88 &gt;585 88 '585 0204 22 30(0 139,205 139,205 139,205 139,205 139,205 0204 22 50(0 164,515 164,515 164,515 164,515 164,515 0204 22 90(0 164,515 164,515 164,515 164,515 164,515 0204 23 00 (0 230,321 230,321 230,321 230,321 230,321 0204 50 11 (0 126,550 126,550 126,550 126,550 126,550 0204 50 13(0 ¢ 88&gt;585 88-585 88 &gt;585 88 '585 88&gt;585 0204 50 15(0 139,205 139,205 139,205 139,205 139,205 0204 50 19(0 164,515 164,515 164,515 164,515 164,515 0204 50 31 (0 164,515 164,515 164,515 164,515 164,515 0204 50 39 (0 230,321 230,321 230,321 230,321 230,321 0210 90 11 (0 164,515 164,515 164,515 164,515 164,515 0210 90 19(0 230,321 230,321 230,321 230,321 230,321 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.